

116 HRES 518 IH: Expressing the sense of the House of Representatives regarding United States efforts to resolve the Israeli-Palestinian conflict through a negotiated two-state solution.
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 518IN THE HOUSE OF REPRESENTATIVESJuly 24, 2019Mr. Lowenthal (for himself and Mr. Connolly) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding United States efforts to resolve the
			 Israeli-Palestinian conflict through a negotiated two-state solution.
	
 Whereas the special relationship between the United States and Israel is rooted in shared national security interests and shared values of democracy, human rights, and the rule of law;
 Whereas the United States has worked for decades to strengthen Israel’s security through assistance and cooperation on defense and intelligence matters in order to enhance the safety of United States and Israeli citizens;
 Whereas the United States remains unwavering in its commitment to help Israel address the myriad challenges it faces, including terrorism, regional instability, horrifying violence in neighboring states, and hostile regimes that call for its destruction;
 Whereas the United States has long sought a just, stable, and lasting solution to the Israeli-Palestinian conflict that recognizes the Palestinian right to self-determination and offers Israel long-term security and full normalization with its neighbors;
 Whereas for more than 20 years, Presidents of the United States from both political parties and Israeli Prime Ministers have supported reaching a two-state solution that establishes a Palestinian state coexisting side by side with Israel in peace and security;
 Whereas for more than 20 years, Presidents of the United States from both political parties have opposed settlement expansion, moves toward unilateral annexation of territory, and efforts to achieve Palestinian statehood status outside the framework of negotiations with Israel;
 Whereas United States administrations from both political parties have put forward proposals to provide a framework for negotiations toward a two-state solution, including the parameters put forward by President Bill Clinton in December 2000, the Road Map proposed by President George W. Bush in April 2003, and the principles set forth by President Barack Obama and Secretary of State John Kerry in December 2016;
 Whereas ending the Israeli-Palestinian conflict is vital to the interests of both parties and the leadership of both parties must negotiate in good faith in order to achieve peace; and
 Whereas delays to a political solution to the conflict between Israelis and Palestinians pose a threat to the ability to maintain a Jewish and democratic state of Israel and the establishment of a viable, democratic Palestinian state: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)only the outcome of a two-state solution that enhances stability and security for Israel, Palestinians, and their neighbors can both ensure the state of Israel’s survival as a Jewish and democratic state and fulfill the legitimate aspirations of the Palestinian people for a state of their own;
 (2)while the United States remains indispensable to any viable effort to achieve that goal, only the Israelis and the Palestinians can make the difficult choices necessary to end their conflict;
 (3)the United States, with the support of regional and international partners, can play a constructive role toward ending the Israeli-Palestinian conflict by putting forward a proposal for achieving a two-state solution that is consistent with previous United States proposals to resolve the conflict’s final status issues in ways that recognize the Palestinian right to self-determination and enhance Israel’s long-term security and normalization with its neighbors; and
 (4)a United States proposal to achieve a just, stable, and lasting solution to the Israeli-Palestinian conflict should expressly endorse a two-state solution as its objective and discourage steps by either side that would put a peaceful end to the conflict further out of reach, including unilateral annexation of territory or efforts to achieve Palestinian statehood status outside the framework of negotiations with Israel.
			